Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 1 of 12 PageID #: 7618




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION


   MICHAEL L MCGINLEY ET AL                               CASE NO. 3:17-CV-00821 LEAD

   VERSUS                                                 JUDGE TERRY A. DOUGHTY

   LUV N CARE LTD                                         MAG. JUDGE KAYLA D. MCCLUSKY


                     RULING ON MOTIONS FOR SUMMARY JUDGMENT

          Pending before the Court is a Motion for Summary Judgment as to Noninfringement

   [Doc. No. 263] filed by Luv n’ care, Ltd. (“LNC”), Admar International, Inc. (“Admar”),

   BuyBabyDirect, LLC (“BBD”), Bayou Graphics and Design, LLC (“BGD”), Control Services,

   Inc. (“CS”), and HHHII, LLC (“HHHII”) (collectively “Defendants”), and a Motion for Partial

   Summary Judgment as to Literal Infringement [Doc. No. 264] filed by Plaintiffs Michael L.

   McGinley and S C Products, Inc., (collectively “Plaintiffs”). The motions are opposed. For the

   following reasons, Defendant’s motion is DENIED. Plaintiff’s motion is GRANTED IN PART

   and DENIED IN PART as explained more fully below.

                                 Background and Procedural History

      A. The ‘178 Patent

          The ’178 patent was filed on October 22, 2008, issued on January 28, 2014, and is

   directed to a container or pitcher “having a flexible side wall portion and rim portion . . . which

   can conform to the shape of an object.” ’178 Patent, Abstract. The specification indicates that the

   primary purpose of the container is for rinsing shampoo or soap from the head of a child. Id. at

   col. 2 ll. 57–63. Figures 3 and 6 illustrate different embodiments of the container with and

   without a divider 40.
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 2 of 12 PageID #: 7619




   The specification states that the container has continuous sidewalls (12) with one of the sidewalls

   having a sidewall portion (24) with a flexible panel portion (28). Id. at col. 4, ll. 4–61. The

   specification further states that the flexible panel portion is constructed of a thin flexible plastic

   or a flexible rubber panel that can conform to the shape of the head of a child. Id. at col. 4, ll. 43–

   61. In operation, the flexible panel portion is pressed against the front of the head above the eyes

   and the rinse water pours over the top of the head. Id. at col. 2, ll. 57–63. The specification

   indicates that the flexible panel portion prevents the rinse water from flowing into the child’s

   eyes or face. Id.

           In a preferred embodiment of the invention, sidewall portion (24) is generally flat and

   may therefore differ in its shape as compared to the remainder of sidewall rim (12) and sidewall

   (20). Id. at col. 4, ll. 30–34. For example, if sidewall (12), in its construction, comprises a

   cylindrical container, then sidewall rim (20) will be comprised of a generally circular sidewall

   rim portion (26) and a generally flat sidewall rim portion or sidewall segment or rim segment

   (24). Id. at col. 4, ll. 34–38. The specification states, however, that generally continuous sidewall

   (12) can be of any convenient shape, spanning shapes from square to circular to polygonal. Id. at

   col. 4, ll. 5–7.



                                                      2
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 3 of 12 PageID #: 7620




            The ’178 patent has two independent claims, 1 and 6, both of which include a continuous

   sidewall “having a flexible portion thereof that defines a generally flat sidewall section and a

   generally non-flexible portion.” For purposes of claim construction, claim 1 is representative and

   reads:

   A container comprising:

            a generally continuous sidewall terminating in an upper sidewall end and a lower

            sidewall end and defining an inward fluid holding space bounded by said continuous

            sidewall, said continuous sidewall having a flexible portion thereof that defines a

            generally flat sidewall section and a generally non flexible portion joined on either end to

            the flexible portion, a bottom closing said lower sidewall end with said upper sidewall

            end being generally open,

            a generally flat inwardly flexible panel forming a portion of said generally flat sidewall

            section and extending to form *916 at least a portion of said upper sidewall end, the

            flexible panel facing outwardly and being sized, shaped and sufficiently pliable to

            matingly mold to the head of a person during use; said flexible panel having a generally

            smooth inward surface for unobstructed fluid flow out of said open upper sidewall end,

            and

            a handle located on the non flexible portion opposite the flexible panel to allow a user to

            lift and pour the container when filled with liquid.

   ’178 Patent, claim 1 (formerly disputed claim terms in italics). See also McGinley v. Luv N' Care

   Ltd., 819 F. App’x 913, 914–16 (Fed. Cir. 2020).

            On appeal of this Court’s construction of the claims, the Federal Circuit upheld this

   Court’s construction of the handle limitation, agreeing that “the intrinsic evidence does not



                                                      3
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 4 of 12 PageID #: 7621




   require a ‘conventional handle,’ or preclude the handle from including a chamber to hold rinse

   water.” McGinley, 819 F. App’x at 914–16 (citing McGinley v. Luv N' Care, Ltd., No. 3:17-CV-

   00821, 2019 WL 2150384, at *17 (W.D. La. May 15, 2019), aff'd in part, rev'd in part and

   remanded, 819 F. App'x 913 (Fed. Cir. 2020). However, the Federal Circuit provided a different

   construction for the term “generally flat.” Id. The Federal Circuit held that the generally flat

   limitation means “mostly flat and not, as a whole, v shaped, round, or cylindrical.” Id. However

   “a surface may have minor curves and imperfections while remaining, as a whole, “generally

   flat.” Id. at 919.

       B. The Defendant’s Allegedly Infringing Product

           LNC manufactures a rinse pail, having a flexible sidewall, referred to as the Nuby Tear

   Free Rinse Pail (“NTFRP”). Further, the rinse pail has a label advertising an “Easy GripTM

   handle” and “Soft edges for stress-free shampooing.” [Doc. No. 264-10, p. 4]. See also [Doc. No.

   264-12].

           On March 30, 2016, McGinley filed suit in the United States District Court for the

   Western District of Missouri, naming LNC as the sole defendant. McGinley alleged LNC

   infringed the ’178 patent based on LNC’s importation into the United States, making, using,

   offering for sale, and selling LNC’s Nuby Tear Free Rinse Pail. LNC subsequently filed its own

   action in the Western District of Louisiana seeking a declaratory judgment of no infringement

   and patent invalidity together with counts directed to various state and federal unfair competition

   counterclaims. These claims were later asserted as counterclaims in the original action.

           In light of the Federal Circuit’s claim construction ruling, Defendants and Plaintiffs have

   both moved for summary judgment. Defendants move for summary judgment on the issue of

   noninfringement both with respect to literal infringement and infringement under the doctrine of



                                                     4
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 5 of 12 PageID #: 7622




   equivalents. [Doc. No. 263]. Plaintiffs move for partial summary judgment on the issue of literal

   infringement. [Doc. No. 264]. The motions are opposed. [Doc. Nos. 267; 270]. Both parties have

   filed reply briefs. [Doc. Nos. 276; 279]. Accordingly, the motions are ripe.

                                            Law and Analysis

       A. Summary Judgment Standards

           Under Federal Rule of Civil Procedure 56(a), “[a] party may move for summary

   judgment, identifying each claim or defense--or the part of each claim or defense--on which

   summary judgment is sought.” FED. R. CIV. P. 56(a). “The court shall grant summary judgment if

   the movant shows that there is no genuine dispute as to any material fact and the movant is

   entitled to judgment as a matter of law.” Id. The moving party bears the initial burden of

   informing the court of the basis for its motion by identifying portions of the record which

   highlight the absence of genuine issues of material fact. Topalian v. Ehrmann, 954 F.2d 1125,

   1132 (5th Cir. 1992); see also FED. R. CIV. P. 56(c)(1) (“A party asserting that a fact cannot be . .

   . disputed must support the assertion by . . . citing to particular parts of materials in the record”).

   A fact is “material” if proof of its existence or nonexistence would affect the outcome of the

   lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

   (1986). A dispute about a material fact is “genuine” if the evidence is such that a reasonable fact

   finder could render a verdict for the nonmoving party. Id. “The evidence of the nonmovant is to

   be believed, and all justifiable inferences are to be drawn in [the nonmovant’s] favor.” Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)(citing Adickes v. S. H. Kress & Co., 398 U.S.

   144 (1970))




                                                      5
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 6 of 12 PageID #: 7623




      B. Literal Infringement

          A person infringes a patent when he “without authority makes, uses, offers to sell, or sells

   any patented invention, within the United States.” 35 U.S.C.§ 271(a); Lexmark Int’l, Inc. v.

   Impression Prods., Inc., 816 F.3d 721, 726 (Fed. Cir. 2016); Int’l Bus. Machines Corp. v.

   Booking Holdings Inc., 775 F. App’x 674, 677 (Fed. Cir. 2019). “An infringement analysis has

   two steps.” Indivior Inc. v. Dr. Reddy’s Labs., S.A., 930 F.3d 1325, 1336 (Fed. Cir. 2019) (citing

   Clare v. Chrysler Grp. LLC, 819 F.3d 1323, 1326 (Fed. Cir. 2016)). In the first step, the Court

   construes the asserted claims. Id. In the second step, the Court determines whether the accused

   product meets each limitation of the claim as construed. See id.

          Literal infringement requires the patentee to prove that the accused device contains each

   limitation of the asserted claim. Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,

   812 (Fed. Cir. 2002)(citing Mas–Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1211, 48

   USPQ2d 1010, 1014–15 (Fed. Cir. 1998))(emphasis added).The comparison is only to the patent

   claims, not to any specific embodiment in the patent specification or to the patent holder’s

   commercial embodiment. See Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1347

   (Fed. Cir. 2003); Fleet Eng'rs, Inc. v. Mudguard Techs., LLC, 761 F. App’x 989, 992 (Fed. Cir.

   2019). “The patentee has the burden of proving infringement by a preponderance of the

   evidence.” Eli Lilly & Co. v. Hospira, Inc., 933 F.3d 1320, 1328 (Fed. Cir. 2019).

          i.      Handle limitation

          The Federal Circuit affirmed this Court’s construction of the phrases “handle located on

   the non flexible portion” and “handle joined to the non flexible portion.” McGinley, 819 F.

   App’x at 914–16. They are each given their plain and ordinary meaning. Id. Further, “the

   intrinsic evidence does not require a ‘conventional handle,’ or preclude the handle from



                                                    6
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 7 of 12 PageID #: 7624




   including a chamber to hold rinse water.” McGinley, 819 F. App’x at 914–16 (citing McGinley v.

   Luv N' Care, Ltd., No. 3:17-CV-00821, 2019 WL 2150384, at *17 (W.D. La. May 15, 2019),

   aff'd in part, rev’d in part and remanded, 819 F. App’x 913 (Fed. Cir. 2020). The Federal Circuit

   declined to address whether the NTFRP met this limitation because it did not want to raise the

   issue for the first time on appeal. Id. Now, this Court will address whether the handle limitation

   is met by the NTFRP.

          The Defendants do not directly address Plaintiffs’ argument that the handle limitation is

   met. See [Doc. No. 267]. It is well established that an inventor need not “embrace in the claims

   or describe in the specifications all possible forms in which the claimed principle may be

   reduced to practice.” Smith v. Snow, 294 U.S. 1, 11 (1935); Nazomi Comm., Inc. v. Arm

   Holdings, PLC, 403 F.3d 1364, 1369 (Fed. Cir. 2005) (claims may embrace a “different subject

   matter than is illustrated in the specific embodiments in the specification”). Indeed, “the mere

   fact that the specification drawings depict a particular embodiment of the patent does not operate

   to limit the claims to that specific configuration.” Anchor Wall Systems, Inc. v. Rockwood

   Retaining Walls, Inc., 340 F.3d. 1298, 1306-07 (Fed. Cir. 2003).

          Here, the Court has examined the exemplars, and finds that the NTFRP has a handle that

   can be described as “located on” or “joined to” the nonflexible portion of the sidewalls. See also

   McGinley v. Luv N' Care Ltd., 819 F. App’x 913, 921 (Fed. Cir. 2020). The Although the handle

   includes a chamber to hold rinse water, this feature does not preclude the NTFRP from meeting

   the handle limitation. Further, the label on the NTFRP notes that the product has an “Easy

   GripTM handle.” [Doc. No. 264-10, p. 4]. Under these circumstances, the NTFRP meets the

   handle limitation of the ‘178 patent; reasonable persons could not find otherwise. Accordingly,




                                                    7
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 8 of 12 PageID #: 7625




   summary judgment on this issue is appropriate, and the Court finds that the NTFRP meets the

   handle limitation of the ‘178 patent.

          ii.     “Generally flat sidewall section” and “generally flat inwardly flexible panel”

                  limitations

          The “generally flat” limitation means “mostly flat and not, as a whole, v shaped, round,

   or cylindrical.” McGinley, 819 F. App’x at 918-19. However “a surface may have minor curves

   and imperfections while remaining, as a whole, ‘generally flat.’” Id. at 919.

          The Federal Circuit has not yet addressed to what degree a surface can be minorly curved

   or pitched and still be “generally flat” See Schoell v. Regal Marine Indus., Inc., 247 F.3d 1202

   (Fed. Cir. 2001)(holding that a manufacturer's hull, which had a twelve-degree V-shaped keel in

   both aft hull, and in portion of forward hull, could not literally infringe inventor's patent

   describing a hull with a V-shaped keel in the front, and a generally flat aft keel, and declining to

   address whether a twelve-degree V shape precludes a hull from being “generally flat”). A mere

   dispute over the meaning of a term does not itself create an issue of fact. This is true even where

   the meaning cannot be determined without resort to the specification, the prosecution history” or

   extrinsic evidence. Johnston v. IVAC Corp., 885 F.2d 1574, 1579 (Fed. Cir. 1989).

          The Court has examined the exemplars in light of the Federal Circuit’s construction of

   the “generally flat” limitation. However, even considering the specification, prosecution history,

   and other extrinsic evidence, the Court finds that reasonable jurors could differ in finding that the

   NTFRP meets the limitation of “generally flat” with regards to the “generally flat sidewall

   section” and “generally flat inwardly flexible panel” elements. Thus, there is a material issue of

   fact, and this issue is not appropriate for summary judgment. The issues of whether the NTFRP




                                                     8
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 9 of 12 PageID #: 7626




   meets the “generally flat sidewall section” and “generally flat inwardly flexible panel”

   limitations must be reserved for the jury to decide.

      C. Infringement under the Doctrine of Equivalents

          “The doctrine of equivalents prevents an accused infringer from avoiding infringement

   by changing only minor or insubstantial details of a claimed invention while retaining their

   essential functionality.” Sage Prod., Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1424 (Fed. Cir.

   1997); Choon’s Design, LLC v. Idea Vill. Prod. Corp., 776 F. App’x 691, 697 (Fed. Cir. 2019).

   “A finding of infringement under the doctrine of equivalents requires a showing that the

   difference between the claimed invention and the accused product was insubstantial.” Crown

   Packaging Tech., Inc. v. Rexam Beverage Can Co., 559 F.3d 1308, 1312 (Fed. Cir. 2009). The

   Federal Circuit has emphasized that the doctrine of equivalents is the exception and “not the

   rule.” Eli Lilly & Co. v. Hospira, Inc., 933 F.3d 1320, 1330 (Fed. Cir. 2019). “Patent

   infringement is principally determined by examining whether the accused subject matter falls

   within the scope of the claims.” Id.

          The doctrine of equivalents is limited by the doctrine of prosecution history estoppel.

   Tesco Corp. v. Weatherford Int’l Inc., 750 F. Supp. 2d 780, 798 (S.D. Tex. 2010)(citing

   Seachange Intern., Inc. v. C–COR, Inc., 413 F.3d 1361, 1378 (Fed.Cir.2005)). Prosecution

   history estoppel can prevent patentees from claiming infringement by any products that fall

   “between the original claim limitation and the amended claim limitation” where “a narrowing

   amendment has been made for a substantial reason relating to patentability.” Id. (citing Festo




                                                    9
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 10 of 12 PageID #: 7627




   Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., Ltd., 344 F.3d 1359, 1367 (Fed. Cir. 2003) (en

   banc)).1

          Estoppel limits the application of the doctrine of equivalents where “the applicant, in

   order to meet objections in the Patent Office, based on references to the prior art, adopted the

   phrase as a substitute for the broader one” previously used. Warner-Jenkinson Co. v. Hilton

   Davis Chem. Co., 520 U.S. 17, 31 (1997)(quoting Exhibit Supply Co. v. Ace Patents Corp., 315

   U.S. 126, 136 (1942)); see also Keystone Driller Co. v. Northwest Engineering Corp., 294 U.S.

   42, 48 (1935)(applying estoppel to limit the application of the doctrine of equivalents where the

   initial claims were “rejected on the prior art,” and where the allegedly infringing equivalent

   element was outside of the revised claims and within the prior art that formed the basis for the

   rejection of the earlier claims); Duplan Corp. v. Deering Milliken, Inc., 370 F. Supp. 790, 798

   (D.S.C. 1973)(citing Exhibit Supply Co. v. Ace Patents Corp., 315 U.S. 126, 136-37

   (1942))(holding that the doctrine of file wrapper estoppel “applies in those instances where a

   patent applicant initially files broad claims and, after rejection of those claims by the Patent

   Office, narrows the claims by amendment to exclude part of the subject matter embraced within

   the original broad claims.”)2


   1
    See also GFI, Inc. v. Franklin Indus., 27 F. Supp. 2d 686, 690–91 (N.D. Miss. 1998), aff'd sub
   nom. GFI, Inc. v. Franklin Corp., 265 F.3d 1268 (Fed. Cir. 2001)(quoting Hughes Aircraft Co. v.
   United States, 717 F.2d 1351, 1362 (Fed.Cir.1983))( “The doctrine of prosecution history
   estoppel [under certain conditions] precludes a patent owner from obtaining a claim construction
   that would resurrect subject matter surrendered during prosecution of his patent application.”)

   2
    Further, “the doctrine of equivalents does not apply if applying the doctrine would vitiate an
   entire claim limitation.” Asyst Technologies, Inc. v. Emtrak, Inc., 402 F.3d 1188, 1195 (Fed. Cir.
   2005); see also Searfoss v. Pioneer Consol. Corp., 374 F.3d 1142, 1151 (Fed. Cir. 2004)
   (holding that summary judgment was appropriate where finding of infringement under doctrine
   of equivalents would vitiate a claim requirement). The doctrine of “ensnarement bars a patentee
   from asserting a scope of equivalency that would encompass, or ‘ensnare,’ the prior art.” DePuy
   Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1322 (Fed. Cir. 2009).
                                                    10
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 11 of 12 PageID #: 7628




          For the estoppel to apply to arguments submitted to obtain the patent, the arguments must

   “evince a clear and unmistakable surrender of subject matter.” Litton Systems, Inc. v. Honeywell,

   Inc., 140 F.3d 1449, 1458 (Fed.Cir.1998). Prosecution history estoppel is a question of law.

   Hoganas AB v. Dresser Indus., 9 F.3d 948, 952 (Fed. Cir. 1993) Tesco Corp., 750 F. Supp. 2d at

   798.

          Defendants have moved for summary judgment as to the applicability of the doctrine of

   equivalents on the basis that the limitation of “generally flat” was added to overcome a double

   patenting or prior art rejections. However, courts have declined to rule on summary judgment on

   the issue of the doctrine of equivalents where there is an issue of material fact as to literal

   infringement. See, e.g., J.M. Huber Corp. v. Positive Action Tool of Ohio Co., 881 F. Supp. 279,

   284 (S.D. Tex. 1995)(“where [literal] infringement of the '938 Patent remains a genuine issue of

   material fact, infringement under the Doctrine of Equivalents is likewise found to be a question

   of fact for which a summary judgment is not appropriate”). Although the application of

   prosecution history estoppel is a matter of law, the court cannot reach the issue of infringement

   under the doctrine of equivalents until the issue of literal infringement is resolved. Accordingly,

   Defendants motion for summary judgment is denied at this time, without prejudice for them to

   re-urge it after the conclusion of the trial on the issue of literal infringement with regards to the

   “generally flat” limitations.3

                                                Conclusion

          For the foregoing reasons,




   3
     Further, the Court notes that, in any future re-urged motion for summary judgment on the issue
   of infringement under the doctrine of equivalents, Defendants must cite directly to the relevant
   portions of the ‘178 patent file wrapper and other prosecution history evidence to demonstrate
   that the limiting doctrine of prosecution history estoppel applies.
                                                     11
Case 3:17-cv-00821-TAD-KDM Document 284 Filed 08/11/21 Page 12 of 12 PageID #: 7629




          IT IS ORDERED that the Motion for Summary Judgment [Doc. No. 263] filed by

   Defendants is DENIED.

          IT IS FURTHER ORDERED that the Motion for Partial Summary Judgment as to Literal

   Infringement [Doc. No. 264] filed by Plaintiffs is GRANTED IN PART insofar as the handle

   limitation is met by Defendant’s accused product, the Nuby Tear Free Rinse Pail. The motion is

   otherwise DENIED, and the issues of the “generally flat sidewall section” and “generally flat

   inwardly flexible panel” limitations are reserved for trial by jury.

          Monroe, Louisiana, this 11th day of August, 2021.




                                                                   TERRY A. DOUGHTY
                                                              UNITED STATES DISTRICT JUDGE




                                                    12
